Lundberg Stratton, J.
There are two issues before this court. The first is whether a dismissal is on the merits where a court dismisses a case because service of process has failed and the dismissal entry does not indicate that the dismissal is otherwise than on the merits. The second issue is whether a plaintiff may utilize the savings statute to refile her complaint where the complaint was dismissed due to a failure of service. The savings statute can only be utilized to refile a case that was dismissed other than on the merits when the statute of limitations has expired. Therefore, the answer to the second issue is dependent upon the answer to the first issue.
Civ.R. 41(B)(4)
Pursuant to Civ.R. 41(B)(1) a court, on its own initiative, may dismiss a case where a plaintiff fails to prosecute his or her case. Usually, a case dismissed under Civ.R. 41(B) operates as an “adjudication on the merits, unless the court, in its order for dismissal, otherwise specifies.” Civ.R. 41(B)(3). However, pursuant to Civ.R. 41(B)(4), if the dismissal is for a lack of jurisdiction, the dismissal “shall operate as a failure otherwise than on the merits.”
In the case at bar, the trial court dismissed Thomas’s case “for lack of prosecution.” However, the trial court did not have personal jurisdiction over Freeman on the date that it dismissed Thomas’s case on July 14, 1992 because Thomas had not perfected service on Freeman. See Maryhew v. Yova (1984), 11 Ohio St.3d 154, 156, 11 OBR 471, 472-473, 464 N.E.2d 538, 540. The issue, therefore, is whether the trial court’s dismissal of Thomas’s ease was on the merits pursuant to Civ.R. 41(B)(3), or otherwise than on the merits pursuant to Civ.R. 41(B)(4) when no service had been perfected on Freeman.
There are two principles of statutory construction that we can also apply to analyzing the Civil Rules. One principle helps us choose between two alternatives, and the second helps us harmonize apparent conflicts.
Civ.R. 41(B) appears to give the court two alternatives as to the effect of a dismissal of a case where a defendant has not been served, whatever the reason. However, Civ.R. 41(B)(3) is more general than Civ.R. 41(B)(4). Therefore, applying the maxim expressio unius est exclusio alterius to the case at bar provides guidance as to whether Thomas’s case should have been dismissed on the merits (Civ.R. 41[B][3]) or otherwise than on the merits (Civ.R. 41[B][4]).
Expressio unius est exclusio alterius means “the expression of one thing is the exclusion of the other.” Under this maxim, “if a statute specifies one exception to a general rule or assumes to specify the effects of a certain provision, other
*225exceptions or effects are excluded.” Black’s Law Dictionary (6 Ed.1990) 581. See Cincinnati v. Roettinger (1922), 105 Ohio St. 145, 152, 137 N.E. 6, 8.
Civ.R. 41(B)(3) states:
“A dismissal under this subdivision * * *, except as provided in subsection (Jf) of this subdivision, operates as an adjudication upon the merits unless the court, in its order for dismissal, otherwise specifies.” (Emphasis added.)
The exception, Civ.R. 41(B)(4), indicates that a dismissal for lack of jurisdiction operates otherwise than on the merits.
Having determined that where a defendant has not been served, a court does not have jurisdiction over the defendant, we find, in applying the maxim expressio unius est exclusio alterius, that such a dismissal would be otherwise than on the merits pursuant to Civ.R. 41(B)(4) to the exclusion of Civ.R. 41(B)(3) (adjudication on the merits) despite the fact that a trial court’s entry may be silent on the issue. This is because Civ.R. 41(B)(4) provides an exception to the general rule that an entry dismissing a case pursuant to Civ.R. 41(B) that does not indicate otherwise is an adjudication on the merits. Civ.R. 41(B)(3). In other words, where a case is dismissed because the court did not have jurisdiction, such as in this case where service has not been perfected, the dismissal is always otherwise than on the merits. Therefore, Civ.R. 41(B)(4) is the controlling subsection.
We must now harmonize Civ.R. 41(B) and 4(E), and for that principle, we turn to in pari materia, which means “upon the same matter or subject.” Black’s Law Dictionary at 791. We have held that where Civil Rules address the same issue, they should be read in pari materia. Ohio Furniture Co. v. Mindala (1986), 22 Ohio St.3d 99, 101, 22 OBR 133, 135, 488 N.E.2d 881, 883. The maxim of in pari materia indicates that acts will be given full meaning and effect if they can be reconciled. See, generally, State ex rel. O’Neil v. Griffith (1940), 136 Ohio St. 526, 17 O.O. 160, 27 N.E.2d 142. Therefore, in the case at bar we find that Civ.R. 41(B) should be read in pari materia with Civ.R. 4(E) because'both rules address dismissal of a case.
Civ.R. 4(E) states:
“If a service of the summons and complaint is not made upon a defendant within six months after filing of the complaint and the party * * * cannot show good cause why such service was not made * * * the action shall be dismissed as to that defendant without prejudice * * *.”2 (Emphasis added.)
This rule clearly intends that where service is not perfected within six months of the date of the filing of the complaint, the action shall be dismissed without *226prejudice. Since Civ.R. 4(E) allows a plaintiff to show good cause why his or her case should not be dismissed, the lack of a showing of good cause is the equivalent of a failure to prosecute.
Civ.R. 41(B)(1), the authority under which the trial court dismissed Thomas’s case, states:
“Where the plaintiff fails to prosecute, or comply with these rules or any court order, the court * * * may * * * dismiss an action or claim.”
Both Civ.R. 4(E) and 41(B)(1) provide the authority for a court, on its own initiative, or on motion by a party, to dismiss the plaintiffs case. Therefore, Civ.R. 41(B)(1) and 4(E) should be read in pan materia. Civ.R. 41(B)(4) provides the effect of this type of dismissal.
To allow a court to dismiss a case on the merits for a failure of service pursuant to Civ.R. 41(B)(1) would render Civ.R. 4(E) useless with regard to the effect of the dismissal, ie., dismissals under Civ.R. 4(E) are always otherwise than on the merits, while dismissals under Civ.R. 41(B)(1) can be on the merits. The result is that different courts have applied either Civ.R. 4(E) or 41(B)(1) to the same fact pattern, with severe consequences to those parties dismissed under Civ.R. 41(B)(1) where the dismissal was on the merits.
Therefore, in reconciling the two rules, where the facts indicate that a plaintiff has not acquired service on the defendant, the court may characterize its dismissal as a failure to prosecute pursuant to Civ.R. 41(B)(1), or as a failure to obtain service under Civ.R. 4(E), but the dismissal under either rule will .be otherwise than on the merits under Civ. R. 41(B)(4).
This analysis strikes a balance between the competing public policies of construing and applying the Civil Rules to eliminate those cases merely languishing on the docket versus deciding cases upon their merits. Perotti v. Ferguson (1983), 7 Ohio St.3d 1, 7 OBR 256, 454 N.E.2d 951. Dismissal with prejudice is a very severe and permanent sanction, to be applied with great caution. See Logsdon v. Nichols (1995), 72 Ohio St.3d 124, 128, 647 N.E.2d 1361, 1364-1365.
Where there has been no service, the defendant has not yet been subject to expense and exposure, and indeed is usually unaware of the lawsuit so a dismissal otherwise than on the merits does not prejudice the defendant. However, once service has been completed, a defendant engages counsel and expends time, money, and resources. At that point, a court may protect a defendant from a dilatory plaintiff who fails to prosecute his or her case by use of Civ.R. 41(B)(1) and (B)(3) after proper notice, by a dismissal with prejudice. Perotti at 3, 7 OBR at 257, 454 N.E.2d at 952; Logsdon at 128-129, 647 N.E.2d at 1365. Such policy considerations do not exist when the defendant has not yet been served.
*227Appellee Freeman argues that a dismissal without prejudice subjects the defendant to continued exposure. However, the risk of abuse of continuous refilings by a less than diligent plaintiff is minimized for two reasons. First, a dismissal, even without prejudice, requires the plaintiff to pay a second filing fee, as well as reacquiring service on the defendant. Thus, there is financial disincentive. Second, and more important, the savings statute can be used only once to refile a case. Hancock v. Kroger Co. (1995), 103 Ohio App.3d 266, 659 N.E.2d 336; Iglodi v. Montz (Aug. 4, 1995), Cuyahoga App. No. 68621, unreported, 1995 WL 516609.
SAYINGS STATUTE
Pursuant to its dismissal with prejudice, the trial court determined that Thomas was unable to avail herself of the savings statute because it may only be utilized if the case was dismissed otherwise than on the merits. In that we have determined that the trial court should have dismissed Thomas’s case pursuant to Civ.R. 41(B)(4), which is otherwise than on the merits, there is now cause to examine the applicability of the savings statute to Thomas’s July 8, 1993 refiled complaint.
The savings statute, R.C. 2305.19, states:
“In an action commenced, or attempted to be commenced, if in due time * * * the plaintiff fails otherwise than upon the merits, and the time limited for the commencement of such action at the date of * * * failure has expired, the plaintiff * * * may commence a new action within one year after such date.”
In the case at bar, we have determined that the July 14, 1992 dismissal of Thomas’s case was otherwise than on the merits. Further, since Thomas filed her initial complaint and demanded service before the two-year statute of limitations expired, and since the statute of limitations had subsequently expired, Thomas had one year from July 14, 1992 to refile her complaint, which she did on July 8, 1993, approximately six days prior to the expiration of the savings statute allowance. See Goolsby v. Anderson Concrete Corp. (1991), 61 Ohio St.3d 549, 575 N.E.2d 801. Therefore, Thomas properly utilized the saving statute to refile her July 8,1993 complaint.3
*228CONCLUSION
We hold that when a plaintiff has failed to obtain service, whether the court dismisses the case under Civ.R. 4(E) (failure to obtain service) or Civ.R. 41(B)(1) (failure to prosecute), the dismissal is otherwise than on the merits pursuant to Civ.R. 41(B)(4).
Consequently, when a court dismisses a case for lack of service under Civ.R. 41(B)(4), the plaintiff may utilize the savings statute to refile within one year, providing all other procedural requirements of the savings statute have been met.
Accordingly, we find that the dismissal of Thomas’s complaint on July 14, 1992 was otherwise than on the merits pursuant to Civ.R. 41(B)(4), and that Thomas’s complaint of July 8, 1993 was properly refiled within the time allowed under the savings statute. Therefore, we reverse the judgment of the court of appeals and find that the trial court improperly granted Freeman summary judgment. Consistent with this opinion, we reinstate Thomas’s July 8, 1993 complaint.

Judgment reversed and cause remanded.

Moyer, C.J., Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Douglas, J., concurs in judgment only.
Cook, J., separately concurs in judgment only.

. A dismissal with prejudice is treated as an adjudication on the merits. Tower City Properties v. Cuyahoga Cty. Bd. of Revision (1990), 49 Ohio St.3d 67, 69, 551 N.E.2d 122, 124. Therefore, a dismissal without prejudice is an adjudication otherwise than on the merits.


. We have determined that Thomas could take advantage of the savings statute with regard to the complaint she refiled on July 8,1993. The fact that, subsequent to the refiling of the complaint, on February 11,1994, the trial court dismissed Thomas’s complaint again does not affect the validity of Thomas’s case because Thomas successfully moved the trial court to vacate the February 11, 1994 dismissal. This means that the February 11, 1994 dismissal was a nullity because the case refiled under the savings statute was restored to the docket. Had the trial court refused to vacate the dismissal, Thomas could not have refiled under the savings statute a second time.